Citation Nr: 1819323	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-02 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to a rating in excess of 10 percent for radiculopathy of the lower left extremity.

3.  Entitlement to a rating in excess of 10 percent for radiculopathy of the lower right extremity. 


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1985 to March 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2013 and October 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2018, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's electronic claims folder.  At the hearing, the Veteran submitted a medical opinion accompanied with a waiver of RO consideration.  Therefore, the Board may consider the newly submitted evidence.  

The issues of entitlement to a rating in excess of 10 percent for radiculopathy of the lower left and right extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is service connected for degenerative disc disease of the lumbosacral spine, rated as 40 percent disabling; radiculopathy of the lower right extremity, rated as 10 percent disabling; radiculopathy of the lower left extremity, rated as 10 percent disabling; osteoarthritis of the left knee, rated as 10 percent disabling; osteoarthritis of the right knee, rated as 10 percent disabling; and surgical scar of the right knee, rated as noncompensable.  His total combined rating is 60 percent.

2.  The Veteran's disabilities result from a common etiology. 

3.  The Veteran is unable to maintain substantially gainful employment due to his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for a finding of a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 4.3, 4.16(a)(2), 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

II.  TDIU 

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).

For the above purpose of one 60 percent disability or one 40 percent disability in combination, the following will be considered as one disability: 1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor; 2) disabilities resulting from a common etiology or a single accident; 3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, etc.; 4) multiple injuries incurred in action; or 5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16 (a).

The Veteran is service connected for degenerative disc disease of the lumbosacral spine, rated as 40 percent disabling; radiculopathy of the lower right extremity, rated as 10 percent disabling; radiculopathy of the lower left extremity, rated as 10 percent disabling; osteoarthritis of the left knee, rated as 10 percent disabling; osteoarthritis of the right knee, rated as 10 percent disabling; and surgical scar of the right knee, rated as noncompensable.  His total combined rating is 60 percent.  His service connected disabilities result from the same etiology (his service-connected knees and radiculopathies are secondary to his service-connected back disability) and can be considered one disability for the purpose of establishing a single disability rated 60 percent or greater for TDIU consideration.  

In a November 2016 VA Form 21-8940, the Veteran indicated that he is unable to work due to his service-connected disabilities, specifically his back and knees.  He noted that he last worked in 2002 as an architect engineer and his highest education was 2 years of college.  

Upon taking into consideration the Veteran's level of education, work experience, and the functional impairment resulting from his service-connected disabilities, the Board finds that the Veteran is unable to work due to his service-connected disabilities.  The Veteran has limited education and previously worked in only in physically laborious positions.  The Veteran testified that his position as an architect engineer required him to able to ambulate to various locations at a job site and interstate.  At the hearing, he was in a wheelchair at the recommendation of his treating physician since he had several incidents where he fell.  He stated that he has spasms in his legs which are quite distracting.  He also testified that the medications for his service-connected disabilities cause him to be unable to sleep properly.  A private treatment note from Dr. M.H. indicates that it would very difficult and challenging for the Veteran to perform gainful employment as he struggles with his daily living activities.  She estimated that the Veteran would likely miss work more than 3 times a month due to his spinal disability and could only stand or walk up to 1 hour per work day.  She also noted that the Veteran is unable to bear weight on his legs and uses a board to transfer from his wheelchair to the car, bed or bath.  The Board credits the Veteran's accounts of his limitations as well as his private treating physician's opinions regarding his physical abilities.  The Veteran's limitations make it difficult to point to a field in which the Veteran would not only be qualified but able to work.  His previous employment required him to move around, something which he has great difficulty achieving now due to his disabilities.  

Therefore, the Board finds that the Veteran's disability picture establishes that due to his service-connected disabilities, the Veteran is unable to obtain or retain substantially gainful employment.  


ORDER

Entitlement to a TDIU is granted, subject to regulations applicable to the payment of monetary benefits.  


REMAND

In an October 2016 rating decision, the RO granted the Veteran's claims for entitlement to service connection for radiculopathy of the lower left and right extremities.  In January 2017, the Veteran filed a Notice of Disagreement (NOD) with the rating decision.  However, the RO has not issued a Statement of the Case (SOC) in response to the NOD.  Where a claimant files a notice of disagreement, and the RO has not issued a SOC, the issue must be remanded to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Therefore, the Board remands the matter for the issuance of an SOC.  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case that addresses the issues of entitlement to a rating in excess of 10 percent for radiculopathy of the lower left and right extremities.  See January 2017 Notice of Disagreement.  Inform the Veteran that he must perfect a timely appeal for those issues to be considered by the Board.  If, and only if, the Veteran timely perfects the appeal, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


